Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/29/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In claim 7 line 2, replace “particularly” with “optionally”.
	In claim 7 line 3, replace “especially” with “optionally”. 

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Bardman et al (US 6673451 B2), discloses a process similar to the claims in which a multistage emulsion polymerization reaction of acrylate monomers results in a bimodal distribution of particle sizes [Example 1, Table 1.2]. The Example 1 even includes a butyl acrylate monomer added in later stages that will be a part of a shell layer of at least one polymer particle, similar to the A monomer of the claims. However, the claimed limitations including difference in Tg, the difference in alcohol side chain length of 2 or more carbon atoms for monomers A and B, the Tgs below -15°C, and the amount of content of acrylate monomers are not disclosed, and it is not clear that the combination of heterogeneous and homogeneous particles are present in Bardman. 
Similar references include Muller et al (US 8053511 B2), Bohling et al (US 20180079835 A1), Bardman et al (US 20030236374 A1), which discloses overlapping ranges of Tg and bimodal particle size distribution [0019-0020], and Ouzineb et al (US 20100081764 A1) which discloses a mini-emulsion to prepare bimodal heterogeneous polyacrylate particles, but the bimodal distribution is of MW and there is no mention of distribution of particles sizes. 
In these references, each of characteristic of the claimed population P2 and P1 are disclosed somewhere, as each of them is not remarkable (with the slight exception of the C2 to C10 alcohol acrylic acid ester monomers, which are disclosed most commonly in combination with either styrene, see Bardman ‘451 above, and methyl (meth)acrylate or (meth)acrylic acid, see Blankenship et al (EP 1498430 A1), rather than with one another). However, it is the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766